NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                   CARDPOOL, INC.,
                   Plaintiff-Appellant,

                            v.

               PLASTIC JUNGLE, INC.,
                  Defendant-Appellee.
                ______________________

                       2013-1227
                 ______________________

    Appeal from the United States District Court for the
Northern District of California in No. 12-CV-4182, Judge
William H. Alsup.
                 ______________________

      ON PETITION FOR PANEL REHEARING
              ______________________

Before RADER, Chief Judge, REYNA and WALLACH, Circuit
                       Judges.
RADER, Chief Judge.
                       ORDER
    Cardpool, Inc. petitions the court for panel rehearing,
and has advised the court that as a result of a reexamina-
tion of U.S. Patent No. 7,494,048, the United States
2                     CARDPOOL, INC.   v. PLASTIC JUNGLE, INC.



Patent and Trademark Office deemed patentable, inter
alia, an amended Claim 1, the sole independent claim
deemed ineligible below under 35 U.S.C. § 101. On the
court’s invitation, Plastic Jungle, Inc. n/k/a Cardflo, Inc.
(Plastic Jungle) responded to the petition. Cardpool
moved for leave to file a reply, and replied after the court
granted its motion. The parties both request that this
court vacate its decision, and the district court’s dismissal
pursuant to FED. R. CIV. P. 12(b)(6), as moot in light of the
reexamined claims.
    Because vacatur of the affirmance under FED. R. APP.
P. 36 would not offend the public interest in this case, and
because both parties agree with such action, the court
vacates its prior decision and dismisses the appeal. U.S.
Bancorp Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18, 26
(1994).
    However, the court finds that it would not be appro-
priate in this context to vacate the district court’s judg-
ment because Cardpool, the losing party below, caused
the change in circumstances. See Arizonans for Official
English v. Arizona, 520 U.S. 43, 71–72 (1997) (citing
Bancorp, 515 U.S. at 23). Thus, this court remands to the
district court to determine what actions, if any, are ap-
propriate in light of the reexamined claims.
    Accordingly,
    IT IS ORDERED THAT:
    1) The petition for panel rehearing filed by Cardpool
       is granted-in-part.

    2) The court’s decision affirming the district court’s
       judgment is vacated and the appeal is dismissed.
       The matter is remanded to the district court for
       further proceedings.
CARDPOOL, INC.PLASTIC JUNGLE, INC.                           3




                                     FOR THE COURT

April 29, 2014                       /s/ Daniel E. O’Toole
      Date                           Daniel E. O’Toole
                                     Clerk of Court